NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MARCO A. ALPIZA,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-3234
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hendry County; James D. Sloan, Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee, for Appellant.




PER CURIAM.

             Affirmed.




KELLY, MORRIS, and BADALAMENTI, JJ., Concur.